Title: To George Washington from Jabez Bowen, 15 December 1789
From: Bowen, Jabez
To: Washington, George


          
            Sir
            Providence [R.I.] Decembr 15. 1789
          
          In my Letter that I addressed to your Excellency in Boston I informed you that I should attend the General Assembly, where the Question would be determined wheather we should Call a Convention, or not. altho’ we found a small Majority, whose private sentiments were for the motion, yet so many of them were bound by Instructions from their Constituents to vote against it that the motion was lost by a Majority of 22.
          The Assembly now stands Adjorned to the second Monday in January then to meet in this Town.
          We have just heard of the Adoption of the Constitution by North: Carolina, on which I hartily Congratulate your Excellency, more especially as the Majority is so verry large. This Event will have some weight with the oposition with us, but I am afraid not sufficient to Insure a Convention.
          The Towns of Newport Providence Bristol &c. with the whole Mercantile interest in the other Towns in the State are Federal.

while The Farmers in general are against it. Their oposition arises principally from Their being much in Debt, from the Insinuations of wicked and designing Men, That they will loose their Liberty by adopting it; That The Sallerys of the National Officers are so verry high That it will take the whole of the Money Collected by The Impost to pay Them. That The Intrest & principle of The General Debt must be raised by Dry Taxation on Real Estates &c. We have Exerted our utmost abilities to Convince Them of the Errors that they have Imbibed by hearing to The old Tories and Desperate Debtors. but all in vain, what further Sir is to be done? if we knew what our Duty was, we are willing to do it. Tho’ I have no Idea that The Antis will or can be induced to come in without the arm of Power is Exerted and That They shall be taught that The principles that they hoald and Disseminate among the Citizens of The Neighbouring States as well as This is inconsistent, and not propper to be professed by any person or persons that Live on the Teritorys of the United States. their wish is to overturn the whole Federal Government rather Than This State should submitt to it.
          If we faile in getting a Convention at the next Meeting of the General Assembly will Congress protect us if we seperate from the State Government: and appoint us Officers to Collect The Revennue, if this should be Thot well of and should be put in practice but in part I have no doubt but it will bring the Country part of the Community to their sinses soon—and that one Town and another will be a Dropping off so that The oposition will be done away. be pleased Sir to give me an answer to this proposition as soon as Convenient. wishing for a Continuance of your Health I Remain Sir with sentiments of the highest Esteeme Your Obedient Humble Servant.
          
            Jabez Bowen
          
          
            This will be deliverd by Major J. S. Dexter who is a Member of our Genl Assembly and to whom I Refer your Excellency for further particulars.
            (Private)
          
        